Filed 8/8/14 P. v. Gutierrez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B255304

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA045870)
         v.

JORGE GUTIERREZ,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Richard H.
Kirschner, Judge. Dismissed.
         Christa Hohmann and Jill Ishida, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Jorge Gutierrez, purports to appeal from an order denying his request
for appointment of counsel pursuant to Penal Code section 1405, subdivision (b)(1). We
noted his appeal may be moot. We have a duty to raise issues concerning our jurisdiction
on our own motion. (Jennings v. Marralle (1994) 8 Cal.4th 121, 126; Olson v. Cory
(1983) 35 Cal.3d 390, 398.) We thus issued an order to show cause concerning possible
dismissal of the appeal and placed the matter on calendar.
       On March 5, 2014, the trial court denied defendant’s appointment of counsel
request. Subsequently, in addition to appealing, defendant filed a March 21, 2014 habeas
corpus petition. On June 18, 2014, we issued an order to show cause returnable in the
trial court directed at the appointment of counsel issue. (In re Gutierrez (June 18, 2014,
B255055) [nonpub. order].) On June 19, 2014, in compliance with our order to show
cause, the trial court appointed counsel, Christa Hohmann, to represent defendant
pursuant to Penal Code section 1405, subdivision (b)(1). Thus, defendant’s appeal is now
moot in that Ms. Hohmann has now been appointed to represent him. (Eye Dog
Foundation v. State Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536, 541;
Mercury Interactive Corp. v. Klein (2007) 158 Cal.App.4th 60, 77-78.)
       The appeal is dismissed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            TURNER, P. J.


We concur:




       KRIEGLER, J.                                     MINK, J.*


       *
        Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                             2